Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
Examiner notes that an interview might facilitate moving prosecution forward, and requests that Applicant contact Examiner to schedule an interview prior to filing a response to this action. 

Claim Status
Claims 1-18, 20 are pending.   

Specification
The amendment to specification, received on 9/14/2021, is acknowledged, and prior objections are withdrawn.

Response to Applicant Remarks
With regard to the rejections under 35 USC 101, cancellation of claim 19 has rendered prior rejection moot.  However, claim amendments have introduced new grounds of rejection under 35 USC 101, as claims have been amended to recite a fundamental economic practice as discussed below.  

With regard to the rejections under 35 USC 112, rejections of paragraphs 24, 25, 26, 30 and 31 of prior action are overcome by claim amendments; rejections of paragraphs 27, 28, 29 and 32 are not overcome. New grounds of rejection are introduced as necessitated by claim amendments. 

 With regard to the rejections under 35 USC 103, Applicant cites the substantial claim amendments and remarks that prior art of record does not disclose newly amended limitations (pages 10-14 of remarks).  
 Examiner respectfully disagrees and notes that the claims, as amended, do not clearly recite the claimed method/system of cryptocurrency exchange between multiple parties using threshold signature cryptocurrency wallets as comprising the newly-recited cryptocurrency exchange under mediation protected by elliptic curve scalar multiplication. 
Rather, the claims recite the original method/system of cryptocurrency exchange between multiple parties, and then recite a “wherein” limitation describing a different cryptocurrency exchange, which is not recited as comprising part of the exchange between multiple parties.  See rejections under 35 USC 112(b), below.  The claim amendments therefore do not bear patentable weight.  However, in the interest of compact prosecution, new grounds of rejection for prior art rejections are provided below, as necessitated by claim amendments, where interpretations regarding claim language have been made as indicated in rejections under 35 USC 112(b).  
 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Such claim limitations are recited in claim 10: 
“A system configured for” creating, dividing, sharing, validating, signing
the trading platform generate public keys representing the mediator and lists the order 
he trading platform performs a first Zero-Knowledge Proof (ZKP) 
the trading platform returns errors
the trading platform selects a second random polynomials
the trading platform replies a corresponding public key… updates the order status
the trading platform sends a match order notification 
the trading platforms performs a fourth ZKP 
the trading platform sends the corresponding polynomial
the trading platform and the at least one seller calculate the threshold wallet address. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 
Claim Rejections - 35 USC § 101
 5 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
With regard to claims 1-18, 20, independent claims 1 and 10 recite a method and system for creating threshold signature cryptocurrency wallets, 
 creating threshold signature cryptocurrency wallets shared between a set of parties and a mediator for trading cryptocurrencies, wherein the set of parties comprise at least one buyer and at least one seller, wherein the threshold signature cryptocurrency wallets comprises at least one threshold signature cryptocurrency wallet for the at least one seller’s cryptocurrency and at least one threshold signature cryptocurrency wallet for the at least one buyer’s cryptocurrency;
dividing a threshold private key, corresponding to each of the threshold signature cryptocurrency wallets, into n shares based on (t, n)-threshold signature scheme wherein any group of at least t + 1 parties in the set of parties and the mediator can generate the threshold private key;
sharing masked shares, corresponding to the threshold private key for each of the threshold signature cryptocurrency wallets, by the set of parties and the mediator;
validating correctness of all masked shares corresponding to the threshold private keys by the set of parties and the mediator; and
 signing a withdrawal cryptocurrency transaction jointly by the set of parties, when the correct amount of cryptocurrency is transferred into the threshold wallets for exchange within a predetermined time period; or a withdraw deposit transaction jointly by the-at least one party and the mediator
wherein executing cryptocurrency exchange under mediation protected by elliptic curve scalar multiplication comprising: 
the at least one buyer places an order on a trading platform by providing  a randomly generated public key together with a price, exchange cryptocurrency pair and maximum and minimum trading volume to the trading platform to see if anyone is interested in the cryptocurrency pair with the price;
the trading platform generate …representing the mediator and lists the order with the public keys together with the price, cryptocurrency pair and maximum and minimum trading volume together with the public key of the at least one buyer;
when the at least one seller is interested in the order, the at least one seller selects a first random polynomials subject to a chosen secret as a free term;
the at least one seller secretly sends Encj(x) to all other participants where Encj(x) represents … the value x using the public key of all other participants, together with polynomial coefficients and evaluation points protected by the elliptic curve scalar multiplication;
the trading platform performs a first Zero Knowledge Proof (ZKP) to verify the local secrets from the at least one seller;
when the first ZKP fails, the trading platform returns errors to the at least one seller, when the first ZKP passed, the trading platform selects a second random polynomials subject to a chosen secret as a corresponding free term;
the trading platform replies a corresponding public key together with corresponding poly-nomial coefficient and evaluation points to the at least one seller and updates the order status to matched;
the at least one seller performs a second ZKP, and waits for the at least one buyer acceptance;
when the second ZKP success, the trading platform sends a match order notification to-gether with a corresponding public key together with corresponding polynomial coefficient and evaluation points to the at least one buyer;
the at least one buyer performs a third ZKP to verify the local secrets owned by the trad-ing platform and the at least one seller;
when the third ZKP failed, the process is stopped, when the third ZKP success, the at least one buyer is allowed to accept or reject the match order;
when the at least one buyer accepts, the at least one buyer selects a third random poly-nomials subject to a chosen secret as a free term;
the at least one buyer sends the public key together with the corresponding polynomial coeeficient and evaluation points corresponding to the at least one buyer to the trading platform and updates the order status to accepted;
the trading platforms performs a fourth ZKP to verify the local secrets of the at least one buyer; 
when the fourth ZKP is verified, the trading platform sends the corresponding polynomial coefficient and evaluation points corresponding to the at least one seller to the at least one seller;
the at least one seller performs a fifth ZKP to verify the local secrets of the at least one   buyer;
the at least one buyer, the trading platform and the at least one seller calculate the         threshold wallet address. 
 The limitations of creating wallets, dividing, sharing and validating keys, signing transactions, a buyer placing an order by providing data, a trading platform generating key data and listing the order, a seller selecting and sending data, a platform verifying data and returning data accordingly, seller verifying data and sending data to platform, platform sending data to buyer, buyer verifies and accepts or rejects the matched order, buyer sends data to platform, platform verifies and sends data to seller, seller verifies and the three parties calculate a wallet address comprise an abstract idea of mitigating risk in bidding interactions, a fundamental economic practice and method of organizing human activity.  That is, other than reciting, a trading platform, generate public keys, Encj(x) represents encrypting the value x using the public key,  nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to mitigating risk in a bid offer process.  It is further noted that the claim does not specify the entities performing the method (buyer, seller, trading platform) as comprising computer elements, nor does Applicant’s specification specifically require computer elements (see, for example, Applicant’s PGPub [12], “…The set of parties may comprise at least one buyer and at least one seller…”, and [34], “…the mediator (i.e. the exchange 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a trading platform (which is not specifically disclosed as a computer element and is interpreted as a human entity above; see further discussion following), generate public keys, Encj(x) represents encrypting the value x using the public key.  The trading platform is not specifically disclosed as comprising computer structure (see, for example, [28], “…peer-to-peer cryptocurrency and crypto asset exchange platform of the present application may include a trading platform, a user equipment, a communication network and a blockchain network. The trading platform allows peer/party/users placing their desire trading pairs and price, serving as an escrow for the peer trading and recording and showing the trading history of the trader.”; [37], “…The p2p cryptocurrency trading platform 101 acts as a mediator between the set of parties.” See also [39], Fig. 2).  It is further noted that the generating public keys step comprises a data generation step that has not been recited with any level of specificity, nor is it specifically disclosed in Applicant’s specification; see, for example, Applicant’s PGPub [58], “…In 
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a trading platform, generate public keys, Encj(x) represents encrypting the value x using the public key, do not specifically disclose computer elements or computer processes, and amount to no more than applying the judicial exception using generic elements of a platform, generating data (keys) and describing data (encrypted).  Merely applying an exception using generic computer elements cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 2-9, 11-18, 20  recite mediator is enabled over a p2p cryptocurrency trading platform, the set of parties are enabled over user  and the threshold signature cryptocurrency wallets are enabled over blockchain; a broadcasting channel is enabled for public message exchange between the set of parties and the mediator for generating the threshold signature cryptocurrency wallets; a secure channel is enabled for each party for secret message exchange; signing for withdraw deposit transaction of cryptocurrency transaction is jointly performed by multiple parties, or one of the parties together with the mediator, or all of the parties; the (t, n)-threshold signature scheme distributes n shares, of the threshold private key, such that any group of at least t + 1 parties generate a threshold private key, wherein each buyer and seller, from the set of parties, owns one or more share of the threshold private key and the mediator owns the shares of the threshold private key; t is greater than or equal to (n — 1)/2 such that the mediator cannot generate a signature by its own; the correctness of all shared masked shares of the threshold private keys are validated based on JVRSS protocol, wherein mask shares for each cryptocurrency wallet are shared between the set of parties and mediator; recording historical transaction associated with the set of parties, with both successful and unsuccessful transactions; displaying the full trading history of the registered makers and takers; and creating threshold crypto assets wallet and co-own the threshold wallet by the registered users makers and takers; the at least one party owns two or more shares of the threshold private key and the mediator owns the remaining shares of the threshold private key, wherein t is greater than or equal to (n — 1)/2 such that the mediator cannot generate a signature by its own.  
These limitations serve only to further describe the implemented abstract idea.  The recitation of additional elements of server computers , user equipment’s, networks, broadcasting channel, secure channel, are recited at very high levels and associated structure is not specifically disclosed in Applicant’s specification. For example, the disclosure of the server as comprising a computer is limited to the original claims, 2 and 11, and is not further disclosed in Applicant’s specification. Similarly, the networks are not disclosed with any specificity (see PGPub, [28], [37], and similarly for the channels, see [51].  These elements therefore amount to no more than generic elements for applying the abstract idea, and do not integrate the abstract idea into a practical application. The additional elements of server computers, user equipment’s, networks, broadcasting channel, secure channel, are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, and the claims do not recite a solution to a technological problem. Additionally, since Applicants specification discloses parties including humans, such as Alice and Bob and further discloses humans as capable of performing generate a threshold private key, this is not considered to be an additional element under 101 analysis.  Similarly, Applicant’s PGPub [51] discloses humans, Alice and Bob, validating shares of keys based on JVRSS protocol, so this is not considered an additional element under 101 analysis. Similarly, with regard to ‘creating threshold crypto assets wallet’, this can refer to a paper wallet with key-bits distributed according to owner’s choice; this element is therefore not considered an additional element for analysis under 35 USC 101.
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving an abstract idea of mitigating risk in bidding interactions, a fundamental economic practice and method of organizing human activity; specifically, creating wallets, dividing, sharing and validating keys, signing transactions, a buyer placing an order by providing data, a trading platform generating key data and listing the order, a seller selecting and sending data, a platform verifying data and returning data accordingly, seller verifying data and sending data to platform, platform sending data to buyer, buyer verifies and accepts or rejects the matched order, buyer sends data to platform, platform verifies and sends data to seller, seller verifies and the three parties calculate a wallet address.  The claims at issue amount to nothing 
Accordingly, claims 1-18, 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  
 

 Claim Rejections - 35 USC § 112(a)
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 6, 7, 15, 16, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 6, 15, the claims recite, “…the (t, n)-threshold signature scheme distributes n shares, of the threshold private key, such that any group of at least t + 1 parties generate a threshold private key, wherein each buyer and seller, from the set of parties, owns one or more share of the threshold private key and the mediator owns the shares of the threshold private key.”  (Emphasis added.)  The claims recites the buyer/sellers owning one or more shares, and then recite the mediator owns the shares, ‘the’ indicating the totality of the shares.  However, Applicant’s specification does not disclose this; Applicant’s PGPub [39] discloses, “…For the present application, each buyer and seller owns 1 share of the signing secret and the mediator/p2p cryptocurrency trading platform 101 owns n−2 shares of the secret.”  Interpreting ‘n’ as comprising the totality of the shares (again, ‘n’ is undefined; see rejections under 35 USC 112b, below), then the mediator owns less than the totality.  The claims are therefore rejected for comprising new matter.  Dependent claims 7, 16, 20 inherit the same deficiency and are rejected for the same reason


 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 With regard to claims 1 and 10, the claims recite, “A method/system for cryptocurrency exchange between multiple parties using threshold signature cryptocurrency wallets, the method comprising/system configured for: creating…dividing…sharing…validating…signing…wherein executing cryptocurrency exchange under mediation protected by elliptic curve scalar multiplication comprising…”  However, the “wherein” limitation is unclear, as the original claims 1 and 10 recite steps for cryptocurrency exchange, but do not recite an exchange under mediation protected by elliptic curve scalar multiplication. Consequently, the amended “wherein” limitation, recited as comprising the exchange under mediation, does not appear to be in any way connected to the method or system as originally recited by claims 1 and 10.  Moreover, the limitations are not clearly recited as being executed; the “wherein” limitations merely describe steps that would occur when executing a cryptocurrency exchange under mediation protected by elliptic curve scalar multiplication. The wherein limitations and subsequently recited limitations therefore are not afforded full patentable weight. Dependent claims 2-9, 11-18, 20 inherit the same deficiency and are rejected for the same reason.
With regard to claims 1 and 10, the claims recite, “…dividing a threshold private key, corresponding to each of the threshold signature cryptocurrency wallets, into n shares based on (t, n)-threshold signature scheme wherein any group of at least t+1 parties in the set of parties and the mediator can generate the threshold private key…”  The variable ‘t’ is not defined, and is 
With regard to claims 1 and 10, the claims recite, “the at least one seller secretly sends Encj(x) to all other participants…”  The term ‘secretly sends’ is not clear, as the term could be interpreted as referring to a secret action on the part of the seller, or, alternatively, can be satisfied by the sending of encrypted data. Dependent claims 2-9, 11-18, 20 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the term is broadly interpreted as being satisfied if the data being sent is encrypted.
With regard to claims 1 and 10, the claims recite multiple instances of selecting random polynomials; however, the entity performing the selecting is not stated in each instance, making the limitations unclear.  Moreover, the claims recite sending keys and corresponding polynomial coefficients, but it is unclear which keys and coefficients are being recited.
the at least one seller selects a first random polynomials subject to a chosen secret as a free term;
together with polynomial coefficient and evaluation points protected by the elliptic curve scalar multiplication 
the trading platform selects a second random polynomials subject to a chosen secret as a corresponding free term;
the trading platform replies a corresponding public key together with corresponding polynomial coefficient and evaluation points 
the trading platform sends a match order notification together with a corresponding public key together with corresponding polynomial coefficient and evaluation points (Again, it is not clear which key and polynomial coefficient/points this refers to, as both a first and second polynomial were previously recited)
buyer selects a third random polynomials subject to a chosen secret as a free term;
the at least one buyer sends the public key together with the corresponding polynomial coefficient and evaluation points corresponding to the at least one buyer to the trading platform (Again, it is not clear which key and polynomial coefficient/points this refers to, as both a first and second polynomial were previously recited)
the trading platform sends the corresponding polynomial coefficient and evaluation points corresponding to the at least one seller to the at least one seller (Again, it is not clear which key and polynomial coefficient/points this refers to, as ‘corresponding to the at least one seller’ does not specifically denote a specific key/coefficient/points).
The claims are therefore unclear and indefinite.  Dependent claims 2-9, 11-18, 20 inherit the same deficiency and are rejected for the same reason.   These terms/limitations are unclear to the point that no guess as to specific interpretation is made, merely a general interpretation as polynomials being used in ZKP methods.
 With regard to claims 1 and 10, the claims recite, “the at least one seller secretly sends Encj(x) to all other participants where Encj(x) represents encrypting the value x using the public key of all other participants, together with polynomial coefficient and evaluation points protected by the elliptic curve scalar multiplication…”  It is not clear if the limitations are to mean that the encrypting comprises using, in some way, the public key together with the other data recited 
With regard to claims 6 and 15, the claims recite, “the (t, n)-threshold signature scheme distributes n shares, of the threshold private key, such that any group of at least t + 1 parties generate a threshold private key, wherein each buyer and seller, from the set of parties, owns one or more share of the threshold private key and the mediator owns the shares of the threshold private key.”  The claims recite each buyer and seller owning one or more share, but also recites the mediator owns the shares. It is unclear what the shares owned by the mediator comprise.  The mediator’s shares possibly comprise the total of all the shares, and therefore comprise the buyer and seller shares, but this is not clear. Dependent claims 7, 16, 20 inherit the same deficiency and are rejected for the same reason. 
With regard to claims 6 and 15, the claims recite, “the (t, n)-threshold signature scheme distributes n shares, of the threshold private key, such that any group of at least t + 1 parties generate a threshold private key, wherein each buyer and seller, from the set of parties, owns one or more share of the threshold private key and the mediator owns the shares of the threshold private key.”  However, the variable “t” has not been defined.  The claim is therefore indefinite.  
 With regard to claims 7 and 16, the claims recite, wherein t is greater than or equal to (n - l)/2 such that the mediator cannot generate a signature by its own. However, t is undefined by the claims.  Furthermore, the lack of clarity regarding the “t” variable further renders unclear the ‘such that the mediator cannot generate a signature by its own’ limitation, as there is nothing apparent from the claim indicating that the value of “t” has any control or influence of the such that the mediator cannot generate a signature of its own.”  
With regard to claim 10, the claim recites, “…the trading platform generate public keys representing the mediator and lists the order, the trading platform performs a first Zero-Knowledge Proof (ZKP), the trading platform returns errors, the trading platform selects a second random polynomials, the trading platform replies a corresponding public key…and updates the order status, the trading platform sends a match order notification, the trading platforms performs a fourth ZKP, the trading platform sends the corresponding polynomial, the trading platform…calculate the threshold wallet address.”  The ‘trading platform’ limitations recited have been interpreted as invoking interpretation under 35 USC 112(f) as discussed above.  However, the structure associated with ‘the trading platform’ is not clear.  Applicant’s PGPub [37]-[39] discloses the platform functionally, and Figure 2 discloses modules and an API, but no specific computer elements, such as processor or specific algorithms, are disclosed.  The claim is therefore rejected for being unclear.  Dependent claims 11-18 inherit the same deficiency and are rejected for the same reason. 
With regard to claim 10, the claim recites, “A system for cryptocurrency exchange between multiple parties using threshold signature cryptocurrency wallets, the system configured for: creating…wherein executing cryptocurrency exchange under mediation protected by elliptic curve scalar multiplication comprising…the trading platform generate…performs…returns… selects…replies...updates... sends…calculate…”  The ‘wherein’ limitation introduces a method different from that recited as being performed by the system in original claims, as discussed 
With regard to claim 10, the claim recites, “the trading platform replies a corresponding public key together with…”  The language ‘platform replies a…key’ is unclear.   Dependent claims 11-18 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the limitation is interpreted as, ‘…platform returns a…key’.
With regard to claim 20, the claim recites, “the at least one party owns two or more shares of the threshold private key and the mediator owns the remaining shares of the threshold private key, wherein t is greater than or equal to (n - 1)/2 such that the mediator cannot generate a signature by its own.”  It is noted the “t” variable is undefined, and the claim is therefore unclear and indefinite.  Furthermore, the lack of clarity regarding the “t” variable further renders the ‘such that the mediator cannot generate a signature by its own’ limitation, as there is nothing apparent from the claim indicating that the value of “t” has any control or influence over the mediator’s ability to generate a signature.   The claim is therefore unclear and indefinite.  For purposes of examination, the claim is interpreted as, “the at least one party owns two or more shares of the threshold private key and the mediator owns the remaining shares of the threshold private key…the number of shares and the threshold are such that the mediator cannot generate a signature by its own.”  
With regard to claim 20, the claim recites, “the at least one party owns two or more shares of the threshold private key and the mediator owns the remaining shares of the threshold private key, wherein t is greater than or equal to (n - 1)/2 such that the mediator cannot generate a signature by its own.”  However, the claim depends from claim 6, which has been amended to recite “the mediator owns the shares of the threshold private key”.  This is interpreted as reciting the mediator owning the totality of all the shares; consequently, the language of claim 20 contradicts the limitations of claim 6, rendering the claim unclear.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (US Publication 2016/0292672) in view of Wright (WO2019034986A1, attached as PDF file.), in further view of Mohassel (US Publication 2020/0219099, where provisional and provided .  
With regard to claims 1 and 10, Fay discloses method for cryptocurrency exchange between multiple parties ([21], [22], Figure 1) using …cryptocurrency wallets, the method comprising:
creating …cryptocurrency wallets shared between a set of parties and a mediator for trading cryptocurrencies ([35], “…in response to reception of the wallet request, the exchange computer system 100 executes a process that includes creation or assignment of a digital wallet (wallet) 232 that is or will be used by the trading party to trade assets as described herein…”; Figure 1, Figure 2A #232), wherein the set of parties comprise at least one buyer and at least one seller ([21], [22], [91], Figure 4, Alice sells, Bob buys), wherein the … cryptocurrency wallets comprises at least one … cryptocurrency wallet for the at least one seller’s cryptocurrency and at least one … cryptocurrency wallet for the at least one buyer’s cryptocurrency (Figure 1, Figure 4, [91], “…In step 402, client computer system 1 401 (e.g., a computer being used by Alice) issues a data processing instruction that includes a sell order for 1 APPL @ $127. This order is for a trading account associated with Alice who has a digital wallet setup with exchange computer system (exchange); 
signing a withdrawal cryptocurrency transaction jointly by the set of parties, when the correct amount of cryptocurrency is transferred into the threshold wallets for exchange within a predetermined time period; or a withdraw deposit transaction jointly by the at least one party and the mediator ([76], “…implement a multi-signature feature which would allow the exchange computer system 100 to “break the trade” should either party fail to deliver. In particular, a generated blockchain transaction may require two different keys to show “ownership” of the outputs for the transactions…For example, a transaction from A to B may require B's key and the key of another third party (e.g., the exchange, the company associated with the underlying asset, or a regulatory authority) before B can “spend” or further transact the asset associated with the transaction.”; [77]).
  Fay discloses a multi-sig signing feature as discussed above (see [76]), but does not specifically disclose that the cryptocurrency wallets comprise threshold signature cryptocurrency wallets, nor the additional features of dividing/sharing keys. However, Wright discloses a threshold signature cryptocurrency wallet (page 44, lines 5-27, “…The private key shares individually held by each node are never exposed in communications … This functionality facilitates implementation of a "Threshold Vault" within a blockchain network. A threshold vault is an address on the blockchain in association with which a digital asset may be recorded such that a threshold number of nodes holding private key shares are required to collaborate in order to access, transfer, or otherwise deal with the digital asset in the threshold vault…”; where the ‘threshold vault, comprising an address, is interpreted as a ‘threshold wallet’);  
dividing a threshold private key, corresponding to each of the threshold signature cryptocurrency wallets, into n shares  (Page 45 lines 4-7, “…the private key is held in the form of based on (t, n)-threshold signature scheme (page 46, lines 3-5, “…In operation 202, the nodes collaboratively generate a threshold vault address (e.g. a public key) for which the individual nodes independently generate and store a respective private key share based on respective polynomials secretly selected by each individual node…”; Page 46, lines 7-10, “…among j nodes, in initiating the threshold vault generation process the nodes may have agreed to set a threshold of k collaborating nodes being required to use the private key (the term "use" signifies that, in the present application, the private key is never actually reconstructed by any node), where k <j…”); 
sharing masked shares, corresponding to the threshold private key for each of the threshold signature cryptocurrency wallets, by the set of parties and the mediator (Page 45 lines 4-7, “…the private key is held in the form of private key shares (Vi, V2 , ..., V„) across multiple nodes 1…”; Page 46 lines 2-10); 
validating correctness of all shared masked shares of the threshold private key by the sets of parties and the mediator (page 3 lines 9-10, “…validating the respective second secrets received from the other nodes.”; page 46 lines 20-29, “…Assuming the nodes are instructed to approve the transaction, in operation 208, at least a threshold k number of the nodes collaborate to generate a digital signature for the message. This collaboration relies upon the use of joint zero secret sharing to generate randomized mask shares among the nodes that are used in the process to mask any key shares used, thereby ensuring that no node received any other node's key shares. Any mask shares or key shares used in the digital signature process are generated and distributed using secret dealerless distribution…”; (emphasis added, where the disclosed joint zero secret sharing of randomized mask shares, which are then validated, are interpreted ; 
and signing a withdrawal cryptocurrency transaction jointly by the set of parties, when the correct amount of cryptocurrency is transferred into the threshold wallets for exchange within a predetermined time period; or a withdraw deposit transaction jointly by the at least one party and the mediator (page 46 lines 26-page 47 line 1, “…The digital signature process includes the determination of a first signature component r and a second signature component s. In the determination process, any ephemeral key shares or private key shares are masked before being shared, and any sharing is of a value with the masked key share embedded within another expression, as detailed above and as further explained below. Accordingly, the digital signature for the message is generated…”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the crypto wallet exchange service as disclosed by Fay with the threshold signature technique as disclosed by Wright because a threshold signature feature would increase security of wallet assets (See Wright, page 1 lines 1-8; see also page 8 lines 7-9, page 11 lines 27-28, “…the system is both extensible and robust tolerating errors and malicious adversaries.” ).

 With regard to newly added amendments, Fay further discloses,  
wherein executing cryptocurrency exchange under mediation ([65], Figures 3A-3I) protected by elliptic curve scalar multiplication ([67]); 
comprising: the at least one buyer places an order on a trading platform by providing a randomly generated public key together with a price, exchange …pair and maximum and minimum trading volume to the trading platform to see if anyone is interested in the cryptocurrency pair with the price ([39], “…The order may also include the amount that is to be transacted, specific handling instructions for the order (e.g., a limit order, a market order, etc. . . . ), an amount of asset(s) the trading party wishes in return (this could include another type of asset, e.g., 10 shares of stock A for 10 shares of stock B, money such $10, an amount of crypto-currency, or other tradable items)…”; [68], “…messages transmitted from a computing device of a trading party may simply provide an order to sell an amount of shares of stock A…”;  Figure 3b, #310, [67], key, “…wallet identifier 310 may include the private key or other identifier or data. For example, the wallet identifier 310 may be or have been generated based on the private key (e.g., generated as a result of an elliptical curve encryption algorithm) of client 1's digital wallet.” It is noted that the example cited by Fay comprises an example of stock for fiat, but the substitution of a ‘cryptocurrency pair’ for the disclosed pair would be an obvious substitution; it is further noted that an exact volume number satisfies both max and min values) ;
the trading platform…lists the order with the public keys together with the price, cryptocurrency pair and maximum and minimum trading volume together with the public key of the at least one buyer (Figure 3B,3C, Order Book shown; Figure 3d and [71], Market data hub delivers notices of available orders);
when the at least one seller is interested in the order , 
the at least one seller…sends the order request ([72] and Figure 3D) 
the trading platform sends a match order notification together with a corresponding public key… to the at least one buyer ([73], “…the matching engine of the exchange computer system 100 then identifies trade opportunity 316. In response to identifying the trade opportunity, exchange computer system 100 hashes the clientIDs (e.g., a hash of all or some portion of wallet information associated with the respective clients) associated with the respective orders to create cryptographic hashes. These cryptographic hashes are then transmitted to the respective counterparty for the identified trade.”);
the at least one buyer is allowed to accept or reject the match order ([74]);
the at least one buyer sends the public key …to the at least one buyer to the trading platform and updates the order status to accepted ([39], [67], [69]):
 Wright further discloses 
 the at least one seller selects a first random polynomials subject to a chosen secret as a free term (W page 9 lines 28-32);
Encj(x) to all other participants where Encj(x) represents encrypting the value x using the public key of all other participants 
together with polynomial coefficient and evaluation points protected by the elliptic curve scalar multiplication (W page 8 lines 27-30, “…wherein each said node has a respective first secret, a respective first polynomial function with that node's respective first secret set as its free term, and a respective first share of a private key, wherein the private key is the sum of the first secrets and is the free term of a second polynomial function…”);
the trading platform sends the corresponding polynomial coefficient and evaluation points corresponding to the at least one seller to the at least one seller (W page 8 lines 27-30);
 the at least one buyer, the trading platform and the at least one seller calculate the threshold wallet address (W Page 44 lines 8-16, “…The private key shares individually held by each node are never exposed in communications and can be refreshed as needed to further enhance security or to address key share loss. This functionality facilitates implementation of a "Threshold Vault" within a blockchain network. A threshold vault is an address on the blockchain in association with which a digital asset may be recorded such that a threshold number of nodes holding private key shares are required to collaborate in order to access, transfer, or otherwise deal with the digital asset in the threshold vault. The threshold vault may be established such that all or a subset of the key shares are necessary to digitally sign a transaction having the threshold vault as an input.”). 
Fay further discloses the exchange, seller and buyer entities, and further discloses validating each order and the data accompanying such orders ([40], “…the exchange computer system 100 performs a validation process on the order indicated in the received electronic data message…”) and discloses rejecting orders if validation fails ([40], “…if this validation process fails (e.g., the trading party does not own 100 shares of AAPL), then the submitted order is rejected 
However, Mohassel discloses verifying exchange entities using methods such as Zero-Knowledge Proof , such that a first Zero-Knowledge Proof (ZKP) to verify the local secrets …([3], [11], [29], “…generating, with at least one processor, a first component of a zero-knowledge algorithm configured to receive, as input, the first commitment, and to output a value generated based on each public key corresponding to each blockchain address, such that the first component of the zero-knowledge algorithm proves to a verifying system that the digital asset exchange system has access to each public key corresponding to each blockchain address; generating, with at least one processor, a second component of the zero-knowledge algorithm configured to receive, as input, the second commitment, and to output a value generated based on each user balance, such that the second component of the zero-knowledge algorithm proves to a verifying system that each user balance is included in the amount of digital assets…”)
when the first ZKP fails, the trading platform returns errors to the at least one seller, when the first ZKP passed, the trading platform 
selects a second random polynomials subject to a chosen secret as a corresponding free term ([83], [91], where Fay discloses buyer/seller/exchange entities as above);
the trading platform replies a corresponding public key together with corresponding polynomial coefficient and evaluation points … ([83], [91]);
the at least one seller performs a second ZKP ([3], [11], [29], where Fay discloses the entities buyer/seller/exchange as above, and Mohassel discloses verifying using ZKP);
when the second ZKP success, the trading platform sends … corresponding polynomial coefficient and evaluation points ([83], [91]);
the at least one buyer performs a third ZKP to verify the local secrets owned by the trading platform and the at least one seller ([3], [11], [29], where Fay discloses the entities buyer/seller/exchange as above, and Mohassel discloses verifying using ZKP);
when the third ZKP failed, the process is stopped, when the third ZKP success, when the at least one buyer accepts, the at least one buyer selects a third random polynomials subject to a chosen secret as a free term ([83], [91], where Fay discloses buyer/seller/exchange entities as above);
the at least one buyer sends the public key together with the corresponding polynomial coefficient and evaluation points ([83], [91], where Fay discloses buyer/seller/exchange entities as above);
the trading platforms performs a fourth ZKP to verify the local secrets of the at least one buyer ([3], [11], [29], where Fay discloses the entities buyer/seller/exchange as above, and Mohassel discloses verifying using ZKP);
when the fourth ZKP is verified, the at least one seller performs a fifth ZKP to verify the local secrets of the at least one buyer ([3], [11], [29], where Fay discloses the entities buyer/seller/exchange as above, and Mohassel discloses verifying using ZKP).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the crypto wallet exchange service as disclosed by Fay, as modified by the threshold signature technique as disclosed by Wright with the further modification of entity verification by ZKP as disclosed by Mohassel, because such a method would 

With regard to the contingent language of the claim amendments, “when...ZKP success…when…ZKP fails”, it is noted that the prior art need only show one contingency to meet the claim limitations.  Moreover, Fay discloses stopping or proceeding based on verification results, as noted above.   

 Fay discloses the trading platform…lists the order with the public keys together with the price, cryptocurrency pair and maximum and minimum trading volume together with the public key of the at least one buyer ([71] and Figures 3), but Fay does not specifically disclose the trading platform generate public keys representing the mediator.  
However, Trevethan discloses the trading platform generate public keys representing the mediator (Figure 5, #510, [101], “…the exchange calculates an exchange public key corresponding to the exchange private key and sends the exchange public key to the party. In an embodiment, the exchange calculates an exchange public key corresponding to the exchange private key using ECC.”).  
 It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the crypto wallet exchange service as disclosed 

   With regard to claims 2 and 11, Fay, in view of Wright, in further view of Mohassel and Trevethan, disclose the limitations of claims 1 and 10 as discussed above.  Fay further discloses the mediator is enabled over a p2p cryptocurrency trading platform server computers ([21], Figure 1, #100), the set of parties are enabled over user equipment’s ([23], Figure 1 #120A,B; where the limitation is interpreted as typographical error, and is interpreted as ‘over user’s equipment’); and the  cryptocurrency wallets are enabled over blockchain networks  ([20], [24], Figure 1, #116, 104).  Wright discloses a threshold signature cryptocurrency wallet (page 44, lines 5-27).

With regard to claims 3 and 12, Fay, in view of Wright, in further view of Mohassel and Trevethan, disclose the limitations of claims 1 and 10 as discussed above.  Fay further discloses a broadcasting channel is enabled for public message exchange ([20], network/internet; Figure 1, #110) between the set of parties and the mediator for generating the…cryptocurrency wallets ([20]-[23], Figure 1).  Wright discloses the threshold signature cryptocurrency wallet (page 44, lines 5-27). 

With regard to claims 5 and 14, Fay, in view of Wright, in further view of Mohassel and Trevethan, disclose the limitations of claims 1 and 10 as discussed above.  Fay further discloses the signing for withdraw deposit transaction of cryptocurrency transaction is jointly performed by multiple parties, or one of the parties together with the mediator, or all of the parties ([76], [77]). Wright also discloses signing for withdraw deposit transaction of cryptocurrency transaction is jointly performed by multiple parties, or one of the parties together with the mediator, or all of the parties (page 46 lines 26-page 47 line 1). 

  With regard to claims 6 and 15, Fay, in view of Wright, in further view of Mohassel and Trevethan, disclose the limitations of claims 1 and 10 as discussed above.  Fay further discloses wherein threshold signature scheme distributes n shares, of the threshold private key, such that any group of a number of parties generate a threshold private key, wherein each buyer and seller, from the set of parties, and the mediator may own shares of the threshold private key.” ([76], “…In particular, a generated blockchain transaction may require two different keys to show “ownership” of the outputs for the transactions. For example, a transaction from A to B may require B's key and the key of another third party (e.g., the exchange, the company associated with the underlying asset, or a regulatory authority) before B can “spend” or further transact the asset”, where Fay discloses a total number of keys (interpreted as ‘shares’) and the threshold number may be drawn from those of the users (buyer/seller) and/or the mediator (exchange);   see also, [76], “….generated blockchain transaction may require a threshold number of keys from a total number of possible keys to unlock a blockchain transaction (e.g., to spend the outputs of that transaction). For example, 4 different keys may be used unlock a transaction and the 
It is further noted that Wright discloses, in detail, the threshold shares method and system (see, for example, page 15 line 22 –page 16, line 2, “…In this system, the ECDSA private key only exists as a potential and need never be recreated on any system. Each of these multiple shares is distributed to multiple participants [ ] in a manner that is extensible and allows for the introduction of both group and individual party signature formats. Thus, the signing process differs from that deployed within Bitcoin. In this process, a coordinating participant p . creates a transaction and a message signature that is distributed to the group. Each participant can vote on the use of its private key share by either computing a partial signature or passing…”).  However, the claims are unclear to the point that an interpretation has been hypothesized, as discussed above in rejections under 35 USC 112(b), and the disclosure of Fay reads on this interpretation.

With regard to claims 7 and 16, Fay, in view of Wright, in further view of Mohassel and Trevethan, disclose the limitations of claims 6 and 15 as discussed above.  Fay further discloses “…the number of shares and the threshold are such that the mediator cannot generate a signature by its own.”   ([76], “…In particular, a generated blockchain transaction may require two different keys to show “ownership” of the outputs for the transactions. For example, a transaction from A to B may require B's key and the key of another third party (e.g., the exchange, the company associated with the underlying asset, or a regulatory authority) before B can 

 With regard to claims 8 and 17, Fay, in view of Wright, in further view of Mohassel and Trevethan, disclose the limitations of claims 1 and 10 as discussed above.  Fay further discloses wherein mask shares for each cryptocurrency wallet are shared between the set of parties and mediator ([76], “…transaction may require two different keys to show “ownership” of the outputs for the transactions. For example, a transaction from A to B may require B's key and the key of another third party (e.g., the exchange, the company associated with the underlying asset, or a regulatory authority) before B can “spend” or further transact the asset…”). Fay does not specifically disclose the JVRSS protocol.  However, Wright discloses the correctness of all shared masked shares of the threshold private keys are validated based on JVRSS protocol (page 3 lines 9-10, “…validating the respective second secrets received from the other nodes.”; page 46 lines 20-29)

With regard to claims 9 and 18, Fay, in view of Wright, in further view of Mohassel and Trevethan, disclose the limitations of claims 1 and 10 as discussed above.  Fay further discloses recording historical transaction associated with the set of parties ([22], recorded on blockchain; [45], “…This information may be used by the exchange computer system 100 to subsequently correlate (e.g., as part of step 262) verified blockchain transactions to records stored by the exchange that the trade is pending or awaiting verification…”; where the exchange records trade history; [113], “…Furthermore, as shown herein, the blockchain and the exchange and continue with both successful and unsuccessful transactions ([45], where ‘unsuccessful’ is broadly interpreted to read on ‘pending or awaiting verification’);
displaying the full trading history of the registered makers and takers ([22] “…transactions, which are recorded on the blockchain… software may then present a holistic view (e.g., via a graphical user interface) of what is “owned” by the holder of the wallet…”; and
creating threshold crypto assets wallet and co-own the threshold wallet by the registered users makers and takers.([35], “…in response to reception of the wallet request, the exchange computer system 100 executes a process that includes creation or assignment of a digital wallet (wallet) 232 that is or will be used by the trading party to trade assets as described herein…”; Figure 1, Figure 2A #232; threshold as in [76], [77], where the ‘escrow’ account is broadly  interpreted as ‘co-owned’). 

With regard to claim 20, Fay, in view of Wright, in further view of Mohassel and Trevethan, disclose the limitations of claim 6 as discussed above.  Fay further discloses the at least one party owns two or more shares of the threshold private key and the mediator owns the remaining shares of the threshold private key ([76], “…For example, a transaction from A to B may require B's key and the key of another third party (e.g., the exchange, the company associated with the underlying asset, or a regulatory authority) before B can “spend” or further transact the asset associated with the transaction…”; where A, B and mediator/exchange each have one key ([67], “…the wallet identifier 310 may be or have been generated based on the private key (e.g., generated as a result of an elliptical curve encryption algorithm) of client 1's the number of shares and the threshold are such that the mediator cannot generate a signature by its own ([76], since two keys are required, mediator/exchange cannot generate signature alone.) Claim interpretation has been applied as discussed under 35 USC 112(b) rejections, above.


Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (US Publication 2016/0292672) in view of Wright (WO2019034986A1, attached as PDF file), in further view of Mohassel (US Publication 2020/0219099, where provisional and provided Appendix A of provisional have been checked for support for priority date), in further view of Trevethan, US Publication 2020/0074464), in further view of Durvasula (US Publication 2018/0075453). 
With regard to claims 4 and 13, Fay, in view of Wright, in further view of Mohassel and Trevethan, disclose the limitations of claims 1 and 10 as discussed above.  Fay further discloses a …channel for each party for …message exchange ([20], network/internet; Figure 1, #110), but does not specifically disclose a secure channel for secret messages. Wright discloses further enabling a …channel is enabled for each party for secret message exchange (page 29 lines 25-29, identity kept secret).  However, Durvasula discloses enabling a secure channel for each party for secret message exchange ([81], SSL/TLS/https protocols.).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the crypto wallet exchange service as disclosed by Fay, as modified by the threshold signature technique as disclosed by Wright, as modified by entity verification by ZKP as disclosed by Mohassel, as modified by exchange platform generating key by ECC as disclosed by Trevethan, .  


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith US Publication 2018/0285217
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685